The plaintiff is entitled to a homestead of the value of $500 in the equity of redemption from the bank mortgage (G. L., c. 138, s. 1), and her right is not affected by the second mortgage to which she was not a party. She is entitled, on redeeming the bank mortgage, to hold the whole estate until the defendant shall repay her the amount of that mortgage, when she will be entitled to have a homestead assigned, without contribution, from that part of the premises occupied as such. Pollard v. Noyes, 60 N.H. 184.
Case discharged.
All concurred. *Page 201